Title: II. Additional Instructions from the Inhabitants of Albemarle, [ca. September–October 1776]
From: Maxwell, Thomas,et al.
To: Virginia Assembly

 The Instructions of the Inhabitants and freemen of Albemarle County to their Representatives in General Assembly.
          We are sorry, that we did not think of the following Instructions sooner, so that they might have been joined with the Instructions drawn up in another paper, and sent under one together. We hope that every attempt of this nature, will meet with a kind reception from our worthy Representatives, whom we so highly esteem, and whose virtues and noble conduct, since our glorious strugle for Liberty began, speak louder than the pen of any celebrated scriber.
          You are desired to signify, that we wish, that part of the Ordinance respecting Civil Magistrates may not be continued on the same footing that it now is; as we look upon it productive of many evils, and attended with many bad consequences to the Commonwealth. We desire they may be chosen by the people at the term of every two, or three years as our Representatives shall think proper.
          We apprehend, that as all power is radically in the people, they should neither give up, nor suffer any of it to be taken out of their hands, which they could mannage with equal advantage to the public, and conveniency to themselves, and this we apprehend to be  the Great Golden Line between the Rulers and the Ruled. The question might be asked, who have a better opportunity to know those, who are proper for Magistrates, than the people among whom they live? If the people have a right to chuse Representatives and Senators, whom every one must confess to be in higher lengths than the Civil Magistrates belonging to their particular counties; certainly they ought to retain the power of choosing the later as well as the former, and not have the power of it taken from them, when they can perform the one as conveniently as the other. It must also be allowed, that the bulk of the people always aim at the public good, prefering it to any sinister end whatever; but we cannot suppose that this will always be the aim of a small number of Magistrates, where, we may suppose a part to be of bad moral, and others biassed, that they will not act for the public good, but rather through favour and interest in the recommendation of others for that important office who may be unfit; we say important; because, the safety, the peace, and the prosperity of the Commonwealth depend upon this faithful discharge of their office both by precept and example. From the shrewd and glaring conduct of many (of which, we wish there were not so many instances daily before our eyes) we may without breach of charity suspect this will be the case in many places, should the appointment of Magistrates depend upon the recommendation of those who are in trust. Let the laws be ever so pure and just, it will avail nothing, if the Magistrate, who is to execute them, is unfaithful to the great charge and trust committed to him. For these reasons and many more that might be laid down, we infer the power of choosing the Magistracy ought to remain in the hands of the people, which will give an opportunity of still continuing those in place who are faithful, and of deposing those who act out of character. Therefore we desire that not only the laws may be just; but a plan laid down if possible to choose Magistrates, such as may be inflexible.
          We recommend to you, that the power of choosing the high Sheriffs of each county may be put into the hands of the people; that their continuence at one time, may not exceed two years, and that they shall from that period be ineligible for the term of two, four, or six years as our Representatives shall think fit; so that others may have an opportunity of serving their county in that lucrative office as well as they.
          With regard to the militia officers, we could wish that the method of appointing them may be put on plan more agreeable to the principles of Liberty and the minds of the people; that at least  it might be upon some such plan as this; that the several companies of each county from this time, when any officer is wanting, shall choose by a majority of votes the said officer, and when chosen he shall be sworn in, if agreeable, if not, he who is not though[t] fit by the court-martial, or any other judicature in whose hands this power may be lodged, shall have a negative power of refusing him; and the said company to which he belonged shall choose another in his place: that the Colonels and Major of each county may after the same manner be chosen by the people collected at their county court-house, by a majority of votes, or by a majority of votes of the captains and subaltren officers collected together for that purpose.
          We could wish that there was some such plan as this laid down in the regular army; and that when any officer of a company should happen to be killed in battle or displaced thro bad conduct, or any other circumstance, that there should be another chosen in his place by a majority of votes of that very company to which he belonged; and also in like manner when a Colonels, or Majors place was to be filled. We look upon this to be the only plan, that we should always go upon, and that which leaves an open door for men of virtue and valour to use, and no ways partial, but founded on principles of Liberty.
          Upon the whole, we wish that every thing may be done as agreeable, as possible to the real principles of Liberty, that we may transmit Liberty and religion to our Posterity, and that they may be handed down inviolate to the latest generations, and that this happy land may be an Asylum for all destressed sons of Liberty, to which they may flee.
          
            
              Thos. MaxwellEdm. Boyd 
            
            
              Saml. MurrellThomas Tadlock 
            
            
              Pleasant MartinJacob Moon 
            
            
              Webb Kidd George Murrell 
            
            
              Saml. DillenJohn Richardson 
            
            
              John DoglassThos. Appling Jr. 
            
            
              Joseph Laurance Jno. Tharman 
            
            
              Thomas James Guttredge Tharman 
            
            
              Bezl. Maxwellhis 
            
            
              William MoransStephenXMoor
            
            
              William Goolsly mark 
            
            
              Bezl. MaxwellDavid Lane
            
            
              Joel Applinghis 
            
            
              David CrawfordPeteXChetam
            
            
              William Hiltonmark 
            
            
              Jacob Fariss Geo. Martin 
            
            
              John TuggleDaniel White
            
            
            
              William MaxwellWillim. Bonnel 
            
            
              Mask Leak Alexander Ramsey 
            
            
              John MathewsJohn Black 
            
            
              Peter LyonWilliam Dollains 
            
            
              George SavageJohn Black 
            
                
              John MartinWilliam Black 
            
            
              John McCue Junr.David Graves 
            
            
              Edwd. CrawfordJules Weeb 
            
            
              Alexandr Blane Sr.John M. William 
            
            
              Samuel Blane Alxder. Intwell 
            
            
              John BlaneWillm. McCord 
            
            
              George BlaneJohn Rozel 
            
            
              Ephraim Blane William Branham 
            
            
              Richd. Farrar James Epperson 
            
            
              Thomas ApplingJoseph Wallace 
            
            
              Roge Casay William Raglan 
            
            
              Robert PageJohn Davis 
            
            
              Thomas GayJohn Wallace 
            
            
              Jesse Morriss William Kare 
            
            
              John ReidJohn Alexander 
            
            
              his  David Allan 
            
            
              Geo.  X  MaxwellJohn Bailey 
            
            
              mark James Woods 
            
            
              James MoztJohn Anderson 
            
            
              James Laurence Claudius Buster 
            
            
              William Leak Samuel Stockton 
            
            
              John Massie William Woods 
            
            
              Jas. ReidJohn Jameson 
            
            
              James Stephenson Samll. Jameson
            
          
        